       Case 1:20-cv-01130-CCB Document 26-13 Filed 05/08/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                 *
 ANTIETAM BATTLEFIELD
 KOA, et al.,                                    *

                   Plaintiffs,                   *
                                                         No. 20-CV-01130-CCB
          v.                                     *

 LAWRENCE J. HOGAN, JR., et al.,                 *

                   Defendants.                   *

  *   *        *   *    *    *   *   *   *   *       *     *   *   *    *   *   *       *   *   *

                                     PROPOSED ORDER

       Upon consideration of the Defendants’ Motion to Dismiss, any response and reply

thereto, and all matters of record, it is this ____ day of May, 2020 hereby

       ORDERED that the Motion is granted; and it is further

       ORDERED that the complaint is dismissed.




                                                         Catherine C. Blake
                                                         United States District Judge
